DENY; and Opinion Filed July 31, 2014.




                                        S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     No. 05-14-00984-CV

                 IN RE STAIN DALLAS CONTRACTING, INC., Relator

                Original Proceeding from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-13-12846

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Francis, and Lewis
                                  Opinion by Justice Lewis
       Relator filed this petition for writ of mandamus requesting that this Court order the

trial court to vacate its order requiring relator to disclose its settlement agreement with State

Farm Lloyds. The facts and issues are well-known to the parties so we do not recount them

here. Mandamus is an extraordinary remedy that is available only in limited circumstances.

CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996) (orig. proceeding) (citing Walker v.

Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)). Mandamus is appropriate

“only to correct a clear abuse of discretion or the violation of a duty imposed by law when

there is no other adequate remedy by law.” Link, 925 S.W.2d at 596. Ordinarily, to obtain

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004); Walker, 827 S.W.2d at 839.
      Relator has not met these requirements. We DENY the petition.




                                            /David Lewis/
                                            DAVID LEWIS
                                            JUSTICE

140984F.P05




                                           –2–